Citation Nr: 0411045	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, including 
as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1962 to 
January 1967.  The evidence indicates that the veteran also has 
more than seven years of other service, totaling more than eleven 
years of service, to include nearly eight years of active service.  
This appeal comes properly before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office in Jackson, Mississippi (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim for 
appellate review, the Board finds that a remand is in order.  The 
Board remands this claim to ensure full and complete compliance 
with the enhanced duty to assist provisions enacted by the 
Veterans Claims Assistance Act of 2000 (VCAA) and for further and 
complete development of the evidence to assist in a thorough 
evaluation of all material facts when issuing a decision on the 
merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  

Service connection may be granted for any disability resulting 
from injury suffered or disease contracted in the line of duty, or 
for aggravation in service of a pre-existing injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may 
also be granted where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b) (2003).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that his current diagnosis of diabetes 
mellitus Type II is the result of exposure to Agent Orange while 
in Vietnam on a flight layover in late October or early November 
1965, which lasted 24 hours.  The veteran asserts that during this 
24-hour period, he was required to stand guard at the airplane.  
Additionally, the veteran claims that while stationed in the 
Philippines, he was a welder on Agent Orange barrels.  The veteran 
believes that he was exposed to Agent Orange from this duty.  In 
this regard, a veteran who served in Vietnam during the period 
between January 9, 1962 and May 7, 1975, will be presumed to have 
been exposed during such service to Agent Orange.  38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).  
Further, where a veteran exposed to Agent Orange has a disease 
listed at 38 C.F.R. § 3.309(e) manifested to a degree of 10% or 
more at any time after service (with some exceptions not relevant 
here), it shall be presumed that the disease was incurred in 
service.  Although there is evidence that the veteran served as a 
welder, there is no evidence currently associated with the claims 
file that the veteran was in Vietnam.

Notwithstanding the foregoing law and regulation pertaining to 
entitlement to service connection on a presumptive basis, a 
veteran is not precluded from establishing service connection for 
diseases not subject to presumptive service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In order to complete the record, it is necessary to obtain any 
available post-service medical records, particularly those from 
within the veteran's first year after discharge.  Any medical or 
lay opinions and observations that would indicate symptoms from 
the prescribed period should also be associated with the veteran's 
claims file.  Records regarding the veteran's duty assignments and 
periods of leave and travel should be associated with the claims 
file.


Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied.

2.  The veteran should be requested to identify all sources of 
medical treatment received from February 1967 to the date of first 
medical diagnosis of diabetes, and that he furnish signed 
authorizations for release to VA of private medical records in 
connection with each non-VA source he identifies.  Copies of the 
medical records from all sources he identifies, not currently of 
record, should then be requested and associated with the claims 
folder.  All efforts to obtain these records should be fully 
documented and, for VA records, the VA facility should provide a 
negative response if records are not available.  The veteran must 
also be afforded the opportunity to identify or submit any 
nonmedical additional evidence in support of his claims, to 
include lay statements that corroborate his alleged layover in 
Vietnam.

3.  The RO should review the file and prepare a summary of alleged 
time in Vietnam and all claimed Agent Orange exposure, to include 
welding of tanks at Clark Air Force Base.  This summary and all 
associated documents, including copies of the veteran's service 
personnel records, should be sent to the U.S. Air Force and/or 
U.S. Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly U.S. Army & Joint Services Environmental Support Group 
(ESG)), 7798 Cissna Road, Suite 101, Springfield, VA 22150-3197, 
as deemed appropriate.  See VA MANUAL M21-1, Part VI, Paragraph 
7.46 (1992).  They should be requested to provide any information 
that might corroborate time in Vietnam and any Agent Orange 
exposure.

4.  After completing the above action, and any other development 
as may be indicated by any response received as a consequence of 
the actions taken in the paragraphs above, the claim should be 
readjudicated.  If the claim remains denied, a supplemental 
statement of the case should be provided to the veteran.  After 
the veteran has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



